DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed March 24, 2022, has been entered.  Prior to the amendment, claims 1-19 were pending in the application.  After entry of the amendment, claims 1-19 remain pending; of these, claims 1 and 15 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
4.	The objection to the drawings under 37 CFR 1.83(a), set forth in the previous Office action is withdrawn in view of applicant’s drawing amendment

Claim Rejections - 35 USC § 112
5.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 10 of claim 15, “the discharge point” lacks proper antecedent basis in the claims.
	In line 11 of claim 15, the recitation “a discharge point” is indefinite; it is not clear whether this is intended to refer to the previously recited discharge point (see line 10 of the claim) or to some other/additional discharge point.  

Examiner’s Comment re Claim 15
6.	It is noted that the prior art rejection of independent claim 15 has been changed from a 35 U.S.C. 103 rejection over Hirman in view of Heim, in the previous Office action, to a 35 U.S.C. 102 rejection over Hirman alone in the present action.  This is not considered to constitute a new ground of rejection for purposes of making the current action final because the 35 U.S.C. 102 rejection in the current action relies on the same teachings of the Hirman reference as were relied upon in the 35 U.S.C. 103 rejection in the previous action.  See MPEP Sections 706.07(a) and 1207.03(a) II.

Claim Rejections - 35 USC § 103
7.	Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirman, U.S. Patent Application Publication No. 2019/0135553 in view of Heim et al., U.S. Patent Application Publication No. 2019/0389667 (“Heim”).
	Hirman discloses a ground milling machine (see cold planer 10; Fig. 1) including a machine frame 16, an operator platform (see operator station 26 in Fig. 1), a drive engine 20, travelling apparatus (see the traction devices 18 in Fig. 1) driven by the drive engine (see, e.g., paragraph [0013]), a milling unit (see, e.g., milling drum 14 in Fig. 1), a conveying apparatus (i.e., conveyor system 12) to transport material milled by the milling drum to a discharge point (milled material is discharged from the conveying apparatus at a discharge end 45 positioned proximate a haul vehicle 24).  The conveying apparatus includes a transfer conveyor (primary conveyor 30) and a loading conveyor (secondary conveyor 32) and a material transfer apparatus (see Fig. 2) arranged between the transfer conveyor and loading conveyor.  The material transfer apparatus includes a milled-material-directing transfer chute (see, e.g., the hood 60 in Fig. 2).  The transfer chute has a chute guide surface extending at least partially in a horizontal direction and running in an at least partially descending manner from the transfer conveyor to the loading conveyor and is arranged at least partially immovably with respect to the transfer conveyor (see, e.g., paragraph [0017]: “the [transfer] conveyor 30 may include a scoop 60 shaped to funnel the milled material from the primary conveyor 30 to the charge end 43 of the secondary conveyor 32”).  Hirman does not specifically disclose that the transfer chute is lockable in various positions with the aid of a detachable locking apparatus, as recited.
In the same field of endeavor, Heim discloses a material transfer apparatus (e.g., a flexible hopper 38; see Figs 2-3) to transfer milled material from the transfer conveyor to a loading conveyor of a ground milling machine.  Heim teaches attaching the hopper 38 to the loading conveyor using brackets 72 and bolts or screws (see Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Heim, to mount the Hirman scoop to the transfer conveyor with bolts or screws (which are considered to constitute a “detachable locking apparatus” as broadly recited in claim 1 and per applicant’s definition; see, e.g., specification paragraph [0043]). 
With respect to claim 2, the Hirman scoop is arranged on the support frame of the transfer conveyor.
With respect to claim 3, as noted above, Hirman discloses that the scoop is “shaped to funnel the milled material”).
With respect to claim 4, Heim teaches providing a receiving hopper on the loading conveyor.
With respect to claim 5, Hirman discloses an impingement shield (e.g., a material deflector 42; see Figs. 3-4).
With respect to claims 6-11 and 17-18, Heim further teaches forming a transfer chute (i.e., the hopper 38) from at least two parts that are adjustably arranged (see, e.g., paragraph [0031]) and include at least one rigid element (e.g., the weldment 52) and at least one flexible element (e.g., the skirt 56; see Fig. 3). 
With respect to claims 12-14 and 19, the Hirman transfer chute overlaps the overlap region fully regardless of adjustments to milling depth and associated adjustment of the transfer conveyor (see Fig. 2).
With respect to claim 16, the Hirman transfer conveyor is arranged substantially within the machine frame.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirman, U.S. Patent Application Publication No. 2019/0135553.
Hirman discloses a ground milling machine (see cold planer 10; Fig. 1) including a milling unit (see, e.g., milling drum 14 in Fig. 1) used to mill the ground and a conveying apparatus (i.e., conveyor system 12) to transport material milled by the milling drum to a discharge point (milled material is discharged from the conveying apparatus at a discharge end 45 positioned proximate a haul vehicle 24).  The conveying apparatus includes a transfer conveyor (primary conveyor 30) and a loading conveyor (secondary conveyor 32) and a material transfer apparatus (see Fig. 2) arranged in a material transfer region between the transfer conveyor and loading conveyor.  The material transfer apparatus includes a transfer chute (see, e.g., the hood 60 in Fig. 2) along which milled material is directed when transferring the material from the transfer conveyor to the loading conveyor.

Response to Arguments
10.	Applicant's arguments submitted with the response filed March 24, 2022, have been fully considered, as discussed below, but they are not persuasive.
Applicant advances the following argument, at page 11 of the response, concerning the combination of the Hirman and Heim references:

The Applicant respectfully submits that a person of skill in the art would not be led to simply use the screw connection, which is used to connect the hopper to the loading conveyor of Heim, to connect the scoop of Hirman to the transfer conveyor. The Applicant respectfully submits that the hopper of the loading conveyor and the scoop of the transfer conveyor are completely different components. Heim does not contain any teaching to the effect that the fixation means of the hopper on the loading conveyor are somehow noteworthy. The Applicant respectfully submits that there is thus no motivation for the skilled person to single out a “screw connection” from the teaching of Heim and then apply it to anything in Hirman. The Applicant respectfully submits that such a conclusion by the Office appears to make use of impermissible hindsight.

(underlining in original)

In response, it is pointed out that Heim is cited simply for its broad teaching that it is well-known to attach components (e.g., a hopper as disclosed in Heim) to milling machine conveyor systems or portions thereof (e.g., to a loading conveyor as disclosed in Heim) using bolts or screws.  Accordingly, and particularly since Hirman does not disclose how the disclosed scoop is attached, it would have been obvious to person skilled in the art, in view of this teaching in Heim, to attach the Hirman scoop using bolts or screws.  Hirman already discloses attaching the scoop to the transfer conveyor; accordingly, Heim is not relied upon for this aspect, but rather for the type of attachment means used to accomplish the attachment.

Applicant further presents the following argument at pages 11-12 of the response:

Moreover, the Applicant respectfully submits that, even if a skilled person was to follow the Office with the foregoing combination of art and features, the cited art still fails to teach the claim limitation that the detachable locking apparatus is to be configured such that the transfer chute is lockable in different relative positions with respect to the transfer conveyor. The Applicant respectfully submits that such different arrangements by, for example, different positioning of the locking device cannot be inferred from Hirman and Heim.

	In response, the limitation in question (i.e., the transfer chute being lockable in various relative positions with respect to the transfer conveyor) is considered to represent an intended use limitation.  Such intended use limitations appearing in an apparatus claim are considered to be met so long as the prior art device is capable of performing the recited functions (whether or not the prior art reference actually intends or contemplates such a manner of operation).  See, MPEP 2114 II.  In the present case, the Hirman transfer chute is capable of being set in various relative positions with respect to the transfer conveyor.  This is even more particularly the case when a bolt or screw arrangement (as taught by Heim) is used as the attachment mechanism for the transfer chute.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/M.A.G./Examiner, Art Unit 3672                                                                                                                                                                                                        20 July 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672